Judgment of the County Court, Kings County, convicting appellant of the crime of perjury in the first degree and sentencing her thereon, reversed on the law and the facts and a new trial ordered. In our opinion greater latitude in the examination of the witness Rosenfeld should have been permitted, with regard to transactions claimed to have been had with the complaining witness in 1931, as such evidence might have tended to show the reason for the alleged execution of the assignment instrument and the identity of the person making the mark thereon. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.